843 F.2d 1386Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Brian A. BROWN, Plaintiff-Appellant,v.MARYLAND DIVISION OF PAROLE AND PROBATION;  William J.Devance, Director;  Donald Atkinson, Ex. AssistantDirector, Defendants-Appellees.
Nos. 87-7706, 88-7510.
United States Court of Appeals, Fourth Circuit.
Submitted:  Feb. 26, 1988.Decided:  April 6, 1988.

Brian A. Brown, appellant pro se.
Steven G. Hildenbrand, Office of the Attorney General, for appellees.
Before SPROUSE, CHAPMAN and WILKINSON, Circuit Judges.
PER CURIAM:


1
Brian A. Brown brought this 42 U.S.C. Sec. 1983 action against the Maryland Parole and Probation Division and several of its directors.  He alleged that when they transferred his parole supervision to the District of Columbia, they violated the interstate parole agreement.  When the district court granted the defendants' motion for an extension of time in which to answer Brown's complaint, Brown filed his first notice of appeal.  When the district court dismissed this notice of appeal, Brown filed his second notice of appeal.  These two appeals have been consolidated, and we dismiss them for lack of jurisdiction.


2
Under 28 U.S.C. Sec. 1291 this Court has jurisdiction over appeals from final orders.  A final order is one which disposes of all issues in dispute as to all parties.  It "ends the litigation on the merits and leaves nothing for the court to do but execute the judgment."   Catlin v. United States, 324 U.S. 229, 233 (1945).


3
As the orders appealed from are not final orders, they are not appealable under 28 U.S.C. Sec. 1291.  The district court has not directed entry of final judgment as to particular claims or parties under Fed.R.Civ.P. 54(b), nor are the orders appealable under the provisions of 28 U.S.C. Sec. 1292.  Finally, the orders are not appealable as collateral orders under Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).


4
Finding no basis for appellate jurisdiction, we dismiss the appeals as interlocutory.  We deny Brown's motion for injunctive relief and dispense with oral argument because the dispositive issues have been decided authoritatively.


5
DISMISSED.